

114 S814 IS: Oregon Coastal Land Act
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 814IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance of certain Federal land in the State of Oregon to the Confederated
			 Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
	
		1.Short
 titleThis Act may be cited as the Oregon Coastal Land Act.
 2.DefinitionsIn this Act: (1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
 (2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,408 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 27, 2013. (3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance
 (a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Oregon Coastal land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (1)held in trust by the United States for the benefit of the Confederated Tribes; and (2)part of the reservation of the Confederated Tribes.
 (b)SurveyNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
			4.Map and legal description
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Oregon Coastal land with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.
			5.Administration
 (a)In generalUnless expressly provided in this Act, nothing in this Act affects any right or claim of the Confederated Tribes existing on the date of enactment of this Act to any land or interest in land.
			(b)Prohibitions
 (1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Oregon Coastal land taken into trust under section 3.
 (2)Non-permissible use of landAny real property taken into trust under section 3 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (c)Laws applicable to commercial forestry activityAny commercial forestry activity that is carried out on the Oregon Coastal land taken into trust under section 3 shall be managed in accordance with all applicable Federal laws.
 (d)AgreementsThe Confederated Tribes shall consult with the Secretary and other parties as necessary to develop agreements to provide for access to the Oregon Coastal land taken into trust under section 3 that provide for—
 (1)honoring existing reciprocal right-of-way agreements; (2)administrative access by the Bureau of Land Management; and
 (3)management of the Oregon Coastal land that are acquired or developed under chapter 2003 of title 54, United States Code, consistent with section 200305(f)(3) of title 54, United States Code.
 (e)Land use planning requirementsExcept as provided in subsection (c), once the Oregon Coastal land is taken into trust under section 3, the land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
			6.Land reclassification
 (a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Confederated Tribes under section 3.
 (b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under subsection (a); and
 (2)is located in the vicinity of the Oregon and California Railroad grant land. (c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register 1 or more maps depicting the land identified in subsections (a) and (b).
			(d)Reclassification
 (1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in subsection (b) as Oregon and California Railroad grant land.
 (2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under paragraph (1).